Citation Nr: 1200363	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  97-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a right (major) shoulder injury, status post rotator cuff repair.

2.  Entitlement to an increased rating on an extra schedular basis for bilateral pes planus, status post right bunionectomy, evaluated as 10 percent disabling prior to January 9, 2002, and as 30 percent thereafter.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to December 1990.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, in pertinent part, denied a rating in excess of 30 percent for the right shoulder disability and a compensable evaluation for bilateral pes planus, and a TDIU.  A July 1996 rating decision awarded a 10 percent rating for the Veteran's service-connected bilateral pes planus.  

In September 2005, the Board remanded the Veteran's case to the RO for further evidentiary development.

In a September 2009 decision, the Board denied a rating in excess of 10 percent for residuals a chip fracture of the fourth and fifth fingers of the left hand; and also denied a rating in excess of 10 percent for bilateral pes planus prior to January 9, 2002.  The Board granted a 30 percent rating for bilateral pes planus from January 9, 2002 and denied a compensable rating for residuals of a fractured nasal bone.  At that time, the Board remanded the Veteran's claim for an increased rating for his right shoulder disability, and the matters of an increased rating on an extra schedular basis for bilateral pes planus and a TDIU to the RO for additional development and consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability is manifested by subjective complaints of pain and limited motion, but is not manifested by limitation of motion of the major arm to 25 degrees from the side, fibrous union of the humerus of the major arm, or ankylosis.

2.  The objective medical evidence of record demonstrates that the Veteran's service-connected foot disability limits the type of work he may do, but the record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate him for his service-connected bilateral foot disability. 

3.  Service connection is currently in effect for residuals of a right shoulder injury, status post rotator cuff repair, evaluated as 30 percent disabling; bilateral pes planus, status post right bunionectomy, evaluated as 10 percent disabling from July 1, 1996 and 30 percent disabling since January 9, 2002; and residuals of a chip fracture of the left hand with loss of grip strength and impairment of the fourth and fifth fingers, evaluated as 10 percent disabling since August 8, 1996.  The Veteran's combined disability evaluation is 40 percent from July 1, 1996, 50 percent from August 8, 1996, and 60 percent from January 9, 2002. 

4.  Prior to November 10, 2008, the Veteran's service-connected disabilities did not preclude him from engaging in substantially gainful employment consistent with his occupational experience.

5.  Resolving all doubt in the Veteran's favor, effective November 10, 2008, the evidence reflects that his service-connected disabilities preclude him from engaging in substantially gainful employment consistent with his occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 percent for residuals of a right (major) shoulder injury, status post rotator cuff repair, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 4.73, Diagnostic Codes (DCs) 5200-5203, 5304 (2011).

2.  The criteria for a rating in excess of 10 percent prior to January 9, 2002, and in excess of 30 percent thereafter, for bilateral pes planus, status post right bunionectomy, are not met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, DC 5276 (2011). 

3.  Prior to November 10, 2008, the criteria for entitlement to a total rating based upon individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2011). 

4.  Resolving all doubt in the Veteran's favor, effective November 10, 2008, the criteria for entitlement to a total rating based upon individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In July 2003, October 2005, August 2006, and October 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In December 2010 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Veteran was afforded VA examinations in February and October 1996, May 1997, and November 2008, the reports of which are of record.

As noted above, in September 2009, the Board remanded the Veteran's case to the RO for further development that included obtaining medical records dated since 2007 from the VA medical center (VAMC) in Atlanta, Georgia, scheduling him for a VA examination of his right shoulder, and submitting his case to the VA Director of Compensation and Pension Service for extra-schedular consideration of his bilateral pes planus disability and TDIU claim.  There has been substantial compliance with this remand, as the Veteran underwent VA orthopedic examination in January 2010, VA medical records dated to August 2009 were obtained and a May 2011 Memorandum from the VA Director of Compensation and Pension Service reflects review of the Veteran's extra-schedular and TDIU claims. 

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

A. Increased Ratings 

The Veteran asserts that higher ratings are warranted for his service-connected right shoulder and bilateral pes planus disabilities.  The RO received his current claim for an increased rating in October 1995

The present appeal involves the Veteran's claim that the severity of his service-connected left shoulder and bilateral pes planus disabilities warrants higher disability ratings.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

1. Right Shoulder Disability

The Veteran maintains that his right shoulder disability is more severe than is represented by the 30 percent rating currently assigned under DC 5304.  Upon review of the evidence of record, the Board concludes that a rating in excess of 30 percent for the right shoulder disability is not warranted for any time since the Veteran filed his claim. 

By way of history, the record reflects that, in a February 1991 rating decision, the RO granted service connection for a right shoulder disability, based upon evidence of the Veteran's football injury in service, and awarded a 20 percent disability rating under DC 5203.  In a September 1991 rating decision, that rating was increased to 30 percent under DC 5202.  Subsequently and currently, the RO evaluated the Veteran's right shoulder disability under DC 5304 that evaluates muscle injury.

The VA treatment records, and the 1997 and 2008 VA examination reports, described below, indicate that the Veteran is right-handed.  Thus, his service-connected right shoulder is considered his major extremity. 

Under DC 5201, when there is limitation of motion midway between the side and shoulder level, a 30 percent rating is again warranted for limitation of motion of the major arm, and a 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201. 

Under DC 5202, for impairment of the humerus in the major arm, a 30 percent rating is assignable when there is malunion, with marked deformity of the major arm. 38 C.F.R. § 4.71a, DC 5202.  Also under DC 5202, for recurrent dislocation of the major arm at the scapulohumeral joint, a 30 percent rating is assignable where there are frequent episodes and guarding of all arm movements.  Id.  Fibrous union of the humerus of the major arm warrants a 50 percent rating; nonunion (false flail joint) warrants a 60 percent rating; and loss of the head of the humerus (flail shoulder) warrants a 80 percent rating.  Id. 

Under 38 C.F.R. § 4.71a, DC 5203, for impairment of the clavicle or scapula in the major or minor arm manifested by dislocation, a 20 percent rating is warranted.  For nonunion with loose movement, a 10 percent rating is assignable when involving the major arm.  Id.  For nonunion without loose movement, and for malunion, a 10 percent rating is assignable.  Id. 

Under DC 5200, ankylosis of the scapulohumeral articulation of the major upper extremity is rated 30 percent disabling when favorable (abduction to 60 degrees, can reach mouth and head); 40 percent disabling when intermediate (between favorable and unfavorable); and 50 percent disabling when unfavorable (abduction limited to 25 degrees from side).  38 C.F.R. § 4.71a, DC 5200. 

Shoulder muscle group IV, that includes the supraspinatus muscle, and governs functions such as stabilization of shoulder against injury in strong movements; holding the head of the humerus in socket; abduction; and outward and inward rotation of the arm, is evaluated under Diagnostic Code 5304.  Under DC 5304, a 30 percent rating is assigned for severe impairment of the muscle of the dominant extremity; this is the highest rating allowed under this diagnostic code.  38 C.F.R. § 4.73, DC 5304.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, DC 5003 and 5010 (2011). 

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).

As noted, in October 1995, the RO received the Veteran's current claim for an increased rating for a right shoulder disability.

VA and non VA medical records, dated from 1995 to 2010, include the Veteran's complaints of right shoulder pain with limited motion and overhead ability.  

A June 1995 VA medical record indicates that results of x-ray of the Veteran's right shoulder showed an os acromiale in the right scapula.

A February 1996 VA general medical examination report indicates that the Veteran worked as a machine operator from February to July 1995 and stopped due to joint swelling and stiffness.  He complained of right shoulder pain and range of motion could not be tested due to his pain.  Diagnoses included a need to rule out a rotator cuff tear.

According to an October 1996 VA examination report, the Veteran complained of continuous right shoulder pain with right hand tremors.  Objectively, range of motion of the right shoulder was flexion to 90 degrees, abduction to 60 degrees, and external rotation to 90 degrees.  He had an old healed scar over the right anterior shoulder.  There was no swelling, deformity, angulation, false motion, or shortening, but there was marked limitation of motion of the right shoulder.  

Results of x-ray of the Veteran's right shoulder taken by VA in October 1996 revealed no bone or joint abnormality.

According to a December 1996 VA occupational therapy record, the Veteran had severe right shoulder pain with instability symtoms and was referred for a rehabilitation problem for strengthening and range of motion.  He reported difficulty with activities of daily living, lifting anything, and sleeping.  Range of motion of the right shoulder was forward flexion to 65 degrrees, extension to 25 degrees, abduction to 40 degrees, internal rotation to buttock, and external rotation to 32 degrees measured in a gravity eliminated plane.

VA records indicate that results of a right shoulder arthrogram performed in December 1996 showed a full thickness right rotator cuff tear.

Results of a magnetic resonance image (MRI) of the Veteran's right shoulder performed by VA in January 1997 showed changes that may be post surgical versus rotator cuff tendinosis tear, and probable os acromiale versus post surgical post traumatic ossifications.  

Results of a computed tomography (CT) arthrogram of the Veteran's right shoulder performed by VA in February 1997 revealed a complete rotator cuff tear, small anterior labrum and normal posterior labrum, Type III anterior capsular insertion, and os acromiale versus post traumatic-post surgical deformity.

Results of x-rays of the Veteran's right shoulder taken by VA in May 1997 were interpreted as a normal study.

A May 1997 VA examination report of the Veteran's muscles includes his complaint of right shoulder pain.  He had a healed surgical scar of 3 inches on his right shoulder with tenderness and keloid formation.  The upper right part of the pectoralis major was involved.  Due to the Veteran's inability to move his right shoulder, examination was not possible.  X-ray and MRI of the right shoulder were taken.  The diagnosis was right shoulder pain with keloid formation at surgical incision site.

Also in May 1997, the Veteran underwent VA orthopedic examination.  He complained of constant right shoulder pain with severe decrease in range of motion in all directions.  He was unable to use his right upper extremity for activities of daily living and described it as nonfunctional.  He was right handed.  Objectively, his shoulder had a healed scar 3 inch with keloid formation.  There was moderate tenderness on the right shoulder.  There was no swelling and a keloid deformity was noted.  Range of motion of the right shoulder was flexion to 20 degrees and the Veteran did not attempt other ranges of motion that he said were too painful.  The diagnosis was right shoulder pain secondary to hypertrophy of the acromial clavicular joint with impinging osteophytes.

Results of a MRI of the Veteran's right shoulder performed by VA in June 1997 revealed hypertrophy of the acromioclavicular joint with impinging osteophytes and postoperative changes.

A June 1999 private medical evaluation prepared by G.M.M., III, M.D., describes the Veteran's history of three arthroscopic procedures on his right shoulder and three rotator cuff repairs for retears, the last in 1990.  It was noted that in 1992, a MRI showed a retear of the rotator cuff.  The Veteran had a history of dislocations of the right shoulder that required medical treatment that both occurred while reaching overhead lifting heavy objectives.  He currently worked for a produce company.  The Veteran reported having multiple tests on his right shoulder and extensive physical therapy.  He complained of constant radiating pain that kept him awake and interfered with his activities of daily living, carrying objects up to 15 pounds with his arm at his side, combing his hair, and reaching in back pocket.  He had difficulty dressing and was unable to use his arm well at the shoulder level and very poorly above the shoulder level.  On a scale of 1 to 10, his pain was 8.  

Objectively, he had a well healed anterior, superior surgical incision on his shoulder with some keloid formation.  He had dense keloid scars in his anterior chest.  He had limited range of shoulder motion that was painful in almost all planes.  Passive forward elevation was to 140 degrees; active forward elevation was to 110 degrees; external rotation was to 50 degrrees with the arm at the neutral position and to 65 degrees with the arm at 90 degrees of abduction; internal rotation was to L4.  Supraspinatus strength was 3+/5.  External rotation was to 4/5.  Anterior middle deltoid had normal strength (5/5).  There was no specific atrophy seen.  Biceps tendon appeared to be intact.  There was no scapular winging.  

Further, there was tenderness to palpation over his acromioclavicular joint with pain with horizontal and overhead adduction.  There was pain with impingement testing.  Anterior apprehension and positive relocation test was present.  There was crepitation in the glenohumeral joint and range of motion of the elbow and neck were normal.  Results of x-rays taken at the time revealed no glenohumeral osteoarthritis, subluxation or dislocation with some abnormal ossification just anterior to what remained of the anterior acromion.  The abnormality at the acromion almost resembled a meso acromion.  The clinical impression was multiple failed surgeries for rotator cuff tear, retear rotator cuff in 1992, shoulder pain secondary to rotator cuff dysfunction, and history of multiple shoulder dislocation.  Dr. G.M.M. said that the Veteran would be unable to return to work as a distribution clerk based on the lifting and other job requirements.

VA records, dated in September 1999, indicate that results of x-rays of the Veteran's shoulder showed old trauma distal to the right clavicle with nonunion.  

An April 2002 VA outpatient record indicates that the Veteran was evaluated by an orthopedic surgeon who noted that a MRI of the shoulder was negative for a tear.  A/C (acromioclavicular?) hypertrophy and cuff strain were noted.  When seen in the VA outpatient clinic in March 2003, the Veteran complained of worsening right shoulder pain.  

Results of x-rays of the Veteran's right shoulder performed by VA in May 2003 included an impression of a possible traumatic bony spurring of the right acromion process with an 8 millimeter cyst with sclerotic rim at the right humeral neck.

VA records indicate that results of x-ray of the Veteran's shoulders performed in September 2004 included a suspicion of an ossification or a fracture fragment at the right acromion process at the acromioclavicular joint.

The Veteran underwent VA examination in November 2008.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran complained of severe pain from the head of the shoulder down to the hand.  He had severe range of motion difficulty and a pulling pain to the cervical and upper back area.  He had flare ups of the right shoulder 2 to 3 times per week that lasted for hours.  He had severe problems sleeping on the right side.  The Veteran had moderate functional impairment in that he had difficulty lifting objects, was unable to raise his arm up to open cabinets, and was unable to push, pull or raise his arm above his head.  He took pain medication that was effective but did not take away the ache.  The examiner opined that the Veteran was employable for right rotator cuff for physical and sedentary work.  Results of x-rays taken at the time revealed a minor osteoarthritis that should not interfere with employment.

Objectively, the Veteran was able to perform activities of daily living.  He had no nerve or tendon damage, no finding of muscle herniation, and no limited motion due to muscle disease or injury.  Range of right shoulder motion could not be performed due to the Veteran stating that he was unable to raise his right arm.  Results of a MRI of the right shoulder performed at that time revealed mild supraspinatus and infraspinaus tendinopathy without rotator cuff tear, mild acromioclavicular osteoarthritis, and otherwise unremarkable MRI.   The VA examiner said that the Veteran's right shoulder disability prevented him from participating in sports, had had a moderate effect on his ability to complete chores, shop, exercise, travel, dress, groom himself and participate in recreation, and had no effect on his ability to bath or feed himself.

VA medical records show that the Veteran continued to complain of right shoulder pain and discomfort and underwent a MRI in March 2009.  Results included mild supraspinatus and infraspinatus tendinopathy without full thickness rotator cuff tear.  There were also post surgical changes in the region of the acromion with associated sub deltoid bursitis.

Private physical therapy records, dated during May and June 2009, indicate that, in June 2009, the Veteran had extreme pain while doing simple basic passive range of motion even at the initial states.  His shoulder caught with simple internal and external rotation and seemed to lock.

The more recent VA medical records include a June 2009 outpatient orthopedic surgery note indicating that the Veteran was evaluated for severe shoulder pain and difficulty with overhead activity.  The record further indicates that there were two recent MRIs, one that showed a tear and one that did not.  The Veteran had some complaints of locking.  Range of right shoulder motion was forward flexion to 80 degrees, abduction to 50 degrees, external rotation was to 30 degrees, all with pain, and internal rotation was to the hip.  There was a painful arc.  Results of x-rays were reported to show os acrominale or fracture nonunion and a MRI showed tendonopathy "RTC".  A new magnetic resonance (MR) with arthrogram was recommended to evaluate the RTC and conral surfaces.

An August 2009 VA outpatient orthopedic surgery note reveals that the Veteran underwent an MR arthrogram.  He described pain as anterior radiating medially along the clavicle, posteriorly to the scapular and interiorly to the axilla.  Objectively, his right upper extremity had multiple well-healed surgical incisions.  There was marked tenderness to palpation of the anterior shoulder at the "AVC" (atrioventricular conduction?), medial acromion.  There was a painful arc.  Range of shoulder motion was forward flexion to 100 degrees, abduction to 85 degrees, external and internal rotation both to 15 degrees.  Lift off was intact and strength was nearly normal (4/5).  The impression of the MR arthrogram was that there was no evidence of a glenoid labral tear or fragmentation and no imaging features suggestive of advanced right shoulder joint degeneration.  There were no fractures or dislocations.  The Veteran was status post previous acromioplasty and likely rotator cuff repair.  There was suggestion of partial subscapularis tendon tear.  

According to the VA examiner, the clinical assessment was persistent right shoulder pain.  The VA physician said that, given the essentially negative arthrogram, the only potential source of pathology was symptomatic acromial non-union versus os acromiale.  The Veteran was to be referred for evaluation of excision versus open reduction internal fixation (ORIF).

In January 2010, the Veteran underwent VA orthopedic examination.  According to the examination report, the Veteran complained of having constant, daily, sharp pain in his right shoulder socket that radiated to the deltoid area with associated constant aching to the scapula area.  He said the pain kept him awake at night.  The Veteran had sharper pain with range of motion and denied flare ups of pain.  He rated his daily pain level as a 7 or 8 on scale of 1 to 10.  He was currently unemployed and had not worked since 2002.  The Veteran said he had moderate functional impairments in that he was only able to lift up to 2 pounds and was unable to lift the arm above his head, and to pull, push, or reach.  He was treated in the VA outpatient clinic in Montgomery and had a positive impingement sign.  

Further, a recent MRI and arthrogram was negative for a labral or rotator cuff tear.  His MRI was unchanged since 2008.  The Veteran took oxycodone and Etodolac for pain that was effective.  His last rotator cuff surgery was in 1990.  The Veteran was right hand dominant.  His symtoms included giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and daily locking episodes, with no deformity, episodes of dislocation or subluxation, effusions, symtoms of inflammation, or flare-ups or joint disease.  There were no constitutional symtoms or incapacitating episodes of arthritis.  The Veteran was unable to stand for more than a few minutes or walk more than a few yards.

Objectively, examination of the Veteran's right shoulder revealed no evidence of abnormal weight-bearing and no recurrent shoulder dislocations or inflammatory arthritis.  He had tenderness, pain at rest, abnormal motion and guarding of movement.  (It appears that there was some confusion in correctly identifying the Veteran's right and left shoulder motions in the report).  Range of right shoulder motion revealed objective evidence of pain with active motion on the [right] side with additional limitation with repetitive motion due to pain.  Right shoulder flexion was from 0 to 80 degrees (to 60 degrees after repetitive motion); abduction was from 0 to 60 degrees (to 50 degrees after repetitive motion); internal rotation was to 15 degrees (to 10 degrees after repetitive motion); and external rotation was from 0 to 20 degrees (to 15 degrees after repetitive motion).  There was no joint ankylosis.  

The VA examiner reviewed results of the MR arthrogram of the Veteran's right shoulder performed in July 2009 and the March 2009 MRI.  The diagnosis was mild supraspinatus and infraspinatus tendinopathy without full thickness rotator cuff tear and post surgical changes in the region of the acromion with associated sub deltoid bursitis.  The VA examiner said the Veteran's right shoulder disability prevented his participation in sports, and had a severe effect on his ability to do chores and exercise, a moderate effect on his ability to shop, participate in recreation, travel, and drive, a mild effect on his ability to eat, and no effect on his other activities of daily living.  In the VA examiner's opinion, the Veteran's right shoulder disability had less likely as not increased in severity.  She noted her review of his medical records, including the 2009 MRI that found no change in the right shoulder tendon or musculature aspect of the right shoulder.

In light of the objective findings reported above, the Board concludes that a rating in excess of the currently assigned 30 percent evaluation is not warranted at any time since October 1995 when the RO received the Veteran's current claim for an increased rating his service-connected right shoulder disability.  Given the reported range of motion discussed above, the Board finds that the Veteran's right shoulder has not manifested range of motion on abduction of 25 degrees from the side or less.  The Board observes that the level of limitation of motion shown above demonstrates that the Veteran is able to raise the right (major) arm to at least the shoulder level. Additionally, there is no ankylosis as required for a higher rating under DC 5200. 

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a rating greater than 30 percent for the right shoulder disability.  DC 5202 provides a 30 percent rating for frequent recurrent dislocation of the scapulohumeral joint of the major shoulder, and a 50 percent rating for fibrous union of the major shoulder that the Veteran does not have.  The maximum rating under DC 5203 for impairment of the clavicle or scapula is 20 percent that would not provide an increased rating. Furthermore, as noted, the evidence does not show ankylosis of the right shoulder.  The maximum rating under DC 5304 for muscle injury to Group IV is 30 percent that would also not provide an increased rating.

The private and VA medical records and examination reports do not show any clinical finding of muscle loss, or any sensory loss, due to the right shoulder disability nor was such noted by the 1996, 1997, 2008, or 2010 VA examiners. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right shoulder disability are contemplated in the currently assigned 30 percent rating.  Even with consideration of the finding of objective evidence of pain after repetitive motion, and the additional limitations after three repetitions of range of motion, reported by the January 2010 VA orthopedic examiner, and difficulty lifting carrying and reaching overhead with decreased upper extremity strength and stamina, there is no indication that pain, due to disability of the right shoulder, caused functional loss greater than that contemplated by the currently assigned 30 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.

Further, scars, other than those on the head, face, or neck, are rated under 38 C.F.R. § 4.118 , DCs 7801-7805 (2011).  The Board notes that the criteria for rating skin disability were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  As the Veteran's claim was received prior to October 23, 2008, it is not necessary for the Board to consider the revised criteria.

A 10 percent rating is warranted for superficial, unstable scars.  38 C.F.R. § 4.118 , DC 7803 (2011).  A note following provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Under DC 7804, a 10 percent rating is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118.  Notes following Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.  Here, the right shoulder surgical scars are not unstable or painful on examination, so DCs 7803 and 7804 are not for application.  Examiners have, in fact, repeatedly described the Veteran's scars as well-healed.  While in May 1997, a VA examiner reported some tenderness and keloid formation, in June 1996, Dr. G.M.M. noted a well healed surgical incision with some keloid formation, but no other examiner reported such, including in August 2009 when a VA orthopedic surgeon said that the Veteran had multiple well-healed surgical incisions.  Hence, a separate rating for scars associated with the Veteran's service-connected right shoulder disability is not for assignment.

A preponderance of the evidence of record is against the Veteran's claim for a rating in excess of 30 percent for his service-connected right shoulder disability.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

The Board has also considered whether the Veteran's right shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter of the Veteran's claim for a TDIU is discussed, infra.

2. Increased Rating on Extraschedular Basis for Bilateral Pes Planus with Right Bunionectomy

The record reflects that, in a September 1991 rating decision, the RO granted service connection and a noncompensable disability evaluation under DC 5276 for bilateral pes planus.  As noted, a July 1996 rating decision awarded a 10 percent rating for the Veteran's service-connected bilateral pes planus and the Board granted a 30 percent rating, effective from January 9, 2002.  

The Board has also considered whether the Veteran's foot disability presents such an exceptional or unusual disability picture as to render impractical application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's symptoms and disability level.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected bilateral foot disability.  

The Board notes that the disability required several surgical procedures: in April 1996, the Veteran underwent a bunionectomy of his right foot and a temporary total evaluation of 100 percent was assigned from April 12 to June 30, 1996, based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30 (2011).  In July 2001, he underwent a left bunionectomy and arthroplasty of the 2nd toe, and the RO assigned a temporary total rating under 38 C.F.R. § 4.30 from July 6 to October 31, 2001.  In April 2002, the Veteran had an arthroplasty of digits two, three, and four of his right foot and the RO assigned a temporary total rating from April 26 to June 30, 2002.  Thus, the Veteran was awarded a total disability evaluation for convalescence following each procedure. 

With respect to whether there is evidence of marked interference with employment, the Boards notes that the Veteran has indicated that his service-connected foot disorder has caused him to be unemployed and, in support of his contention, he would point to the November 2008 VA examination.  However, VA examiner and treating physicians have indicated that the service-connected foot disorder limits the type of work the Veteran can do, but the Board concludes that the evidence does not support a finding that he is restricted from all types of work.  The Veteran's current rating of 10 percent prior to January 9, 2002, and 30 percent thereafter already contemplates a significant degree of industrial impairment. 

The rating schedule is designed to compensate for average impairments of earning capacity resulting from service- connected disability in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  The adverse occupational impact of the Veteran's service-connected bilateral foot disability is contemplated in the 30 percent rating now in effect.  Therefore, the Board does not find that the Veteran's case is outside the norm so as to warrant consideration of the assignment of an extraschedular rating.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability evaluation itself is recognition that industrial capabilities are impaired).  Moreover, in May 2011, the VA Director of the Compensation and Pension Service reviewed the Veteran's records and concluded that "[t]he evidence does not establish that the [V]eteran's SC bilateral pes planus, S/P right bunionectomy, presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards...[for] an extra-schedular evaluation".  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  The Board has no reason to dispute with this finding. 

As such, the Board finds that the preponderance of the objective evidence of record is against a rating in excess of 10 percent prior to January 9, 2002, and in excess of 30 percent thereafter for the Veteran's service-connected bilateral pes planus, status post right bunionectomy.  The evidence is not so evenly balanced as to raise reasonable doubt concerning any material issue.  38 U.S.C.A. § 5107(b)

Finally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  However, the evidence does not warrant staged ratings beyond that previously assigned. 

B. TDIU

In October 1995, the RO received the Veteran's application for a TDIU.  He reported that he was unable to work since July 1995, when he worked as a machine operator and stock clerk.  Prior to that, he said he worked in packing and shipping, as a truck driver, and as a delivery person.  The Veteran reported having two years college education, with training at Chattahoochee Valley Junior College under the Vocational Rehabilitation program. 

A TDIU may be assigned where the combined schedular rating for the service-connected disabilities is less than 100 percent, when it is found that the service-connected disabilities render the veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  Unemployability associated with advancing age or intercurrent non-service-connected disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19.  Factors to be considered are the veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 

The record reflects that the Veteran has not held full time work since 1995, or since 2002 (according to 1999 and later-dated records and examination reports).

The sole fact that a veteran is unemployed for non-service- connected reasons, or has difficulty obtaining employment because of economic circumstances, is not enough for a TDIU grant.  A high schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 4.15 (2011).  In evaluating a claim for a TDIU, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, consideration may not be given to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

In discussing the unemployability criteria, the Court has indicated that, in essence, the unemployability question, that is, the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991). Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 

Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000). 

The VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by such circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "Unemployability" is synonymous with the inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991).  In determining whether a veteran is entitled to individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. at 361.  Thus, in deciding the claim, the Board may not favorably consider the effects of the Veteran's nonservice-connected disabilities with respect to their degree of interference with the Veteran's employability. 

Indeed, the Court stated that in order for a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, supra.  If total industrial impairment has not been shown, the VA is not obligated to show that a veteran is incapable of performing specific jobs in considering a claim for a total rating based on individual unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994). 

At the present time, the Veteran's service-connected disabilities include residuals of a right shoulder injury, status post rotator cuff repair, evaluated as 30 percent disabling; bilateral pes planus, status post right bunionectomy, evaluated as 10 percent disabling from July 1, 1996 and as 30 percent disabling since January 9, 2002; and residuals of a chip fracture of the left hand with loss of grip strength and impairment of the fourth and fifth fingers, evaluated as 10 percent disabling since August 8, 1996.  The Veteran's combined disability evaluation is 40 percent from July 1, 1996, 50 percent from August 8, 1996, and 60 percent from January 9, 2002.  The Veteran does not meet the percentage prerequisites for entitlement to TDIU under 38 C.F.R. § 4.16(a) (one disability rated at least 60 percent, or a combined rating of 70 percent or more, with one service-connected disability rated at 40 percent or more).  The Board must now consider whether his service-connected disabilities render him unable to obtain and retain substantial gainful employment.  See 38 C.F.R. §§ 3.321, 4.16(b). 

In the November 2008 VA examination report, the VA examiner reported that the Veteran last worked in 2002 in a warehouse in Columbus.  It was noted that the Veteran walked with a cane and an antalgic gait.  The Veteran said he was fired from that job because he was unable to stand for long periods.  The Veteran complained of foot pain, numbness, and swelling with intermittent bilateral ankle pain.  He had a history of previous multiple bilateral foot surgeries, underwent physical therapy, and went to a pain management clinic that provided temporary relief.  

Further, it was noted that podiatry records indicated that the Veteran was diagnosed with bilateral pes planus, peripheral neuropathy with secondary foot pain, hallux valgus, right, dystrophic nails and keratodermas.  He had flare ups of his feet about twice a month with severe functional impairment, in that he was unable to drive a car, had difficulty standing more than a few minutes or walking more than 1/4 mile, and was unable to grocery shop due to his feet.  Inserts were provided but were not helpful.  The Veteran had bilateral foot pain, swelling, fatigability, weakness, and lack of endurance.  The VA examiner opined that "the Veteran is unemployable for the bilateral flat feet for both sedentary and physical employment.  The Veteran has an extensive history of surgeries to the feet and has severe functional impairment."  

As well, VA examiners and clinicians have reported the Veteran's complaints of bilateral foot pain.  According to an October 2010 VA outpatient podiatry record, the Veteran complained of foot pain and was noted to have a history of back pain with degenerative discs for which he was considering back surgery.  The Veteran was diagnosed with bilateral neuritis secondary to tarsal tunnel entrapment versus due to lower back pathology, bilateral sinus tarsitis, pes planus, and chronic back pain.  The VA podiatrist attributed part of the Veteran's problem to a back disorder and the possibility of nerve entrapment at the tarsal tunnel.  Treatment included stirrup ankle braces.

The schedular rating of 30 percent for bilateral pes planus, status post right bunionectomy, is reflective of severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  38 C.F.R. § 4.71a, DC 5276 (2011).  As such, it further supports a finding of significant occupational impairment due to the bilateral foot disability alone.  

Moreover, during the June 1999 private evaluation regarding the Veteran's right shoulder, Dr. G.M.M., said that the Veteran worked for a produce company, and commented that a review of a distribution clerk job description noted functional requirements of heavy lifting up to 70 pounds, heavy carrying 45 pounds and over, pulling overhead 8+ hours a day, pushing 8+ hours a day, and reaching above the shoulder.  The physician said that these restrictions, alone, "would make [the Veteran's] return to work as a distribution clerk out of the question...[and] [h]e would be permanently restricted from performing this type of work."  The Veteran's right shoulder disability is currently evaluated as 30 percent disabling under DC 5304, for severe muscle injury.  

Thus, the Board has determined that the bilateral foot and right shoulder disabilities, in and of themselves, result in significant or severe occupational impairment.  Additional impairment is evidence by the residuals of a chip fracture to the left hand with loss of grip strength, and impairment of the fourth and fifth fingers, that is assigned a 10 percent disability rating.  The residuals of a nasal bone fracture assigned a noncompensable rating is not shown to be significantly disabling.  In pertinent part, the Veteran has provided credible and persuasive statements in support of such a finding.

The record shows that the Veteran has 2 years of college education and, after military service, had work experience as a machine operator and warehouse clerk.  In his claim for a TDIU filed in October 1995, the Veteran reported that he last worked full time in July 1995, although he told the 2008 VA examiner that he last worked in 2002. 

Upon review of the pertinent evidence of record, the Board does not find evidence that service-connected disability by itself precluded the Veteran from gainful employment prior to November 10, 2008.  The evidence reflects that the Veteran had significant disability due to his service-connected conditions and that they interfered with his ability to work.  The record reflects that the Veteran last worked in 2002.  However, the service-connected disabilities are not shown to have totally precluded him from working.  On November 10, 2008, a VA staff physician reviewed the Veteran's medical records, examined the Veteran, and then opined that because of his bilateral flat feet, the veteran was unemployable for both sedentary and physical employment.  Further, the Veteran, in written statements in support of his claim, indicated that he was unable to work due to his disabilities.  Additionally, medical records and examination reports reflect his repeated complaints of severe right shoulder pain with limited range of motion, although, admittedly, the November 2008 VA examiner considered the Veteran employable for his right rotator cuff tear.  The examiner reported the Veteran's reported inability to drive his car, or do any prolonged walking or standing.  

The VA examiner opined that the Veteran was unemployable for the bilateral flat feet for both sedentary and physical employment.  The Veteran has an extensive history of surgeries to the feet and has "severe" functional impairment.  As well, the Veteran's service-connected right shoulder disability is considered chronic and severe and impairs his ability to work.  There is no medical evidence contradicting the findings of the November 2008 VA examiner. 

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

In the aggregate, and against the background of the Veteran's current employment situation, the nature and extent of his service-connected disorders, particularly his bilateral pes planus, status post right bunionectomy, and right shoulder disability, are such that he could not realistically be expected to obtain or maintain any type of substantially gainful employment effective from November 10, 2008.  Resolving all doubt in the Veteran's favor, the Board concludes that he is unable to obtain and retain substantially gainful employment due to his service-connected disabilities from that time and entitlement to a TDIU is warranted.


ORDER

A rating in excess of 30 percent for residuals of a right (major) shoulder injury, status post rotator cuff repair, is denied.

Entitlement to a rating in excess of 30 percent for bilateral pes planus, status post right bunionectomy, on an extra-schedular basis, on and after January 9, 2002, is denied.

Prior to November 10, 2008, a total rating based upon individual unemployability due to service-connected disabilities is denied.

Effective November 10, 2008, a total rating based upon individual unemployability due to service-connected disabilities is allowed, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


